OPINION OF THE COURT
Per Curiam.
Respondent Jacqueline K. Hollander was admitted to the practice of law in the State of New York by the First Judicial Department on August 1, 2006, under the name Jacqueline Kate Hollander. At all times relevant to this proceeding, she maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (DDC) moves for an order, pursuant to Rules of the Appellate Division, First Department (22 NYCRR) § 603.11, accepting respondent’s affidavit of resignation from the practice of law and striking her name from the roll of attorneys.
In respondent’s affidavit of resignation, sworn to on April 24, 2013, she avers that she has consulted with her attorney and has decided that, as a result of disciplinary charges that are pending against her, her resignation as an attorney is appropriate at this time. Respondent’s affidavit of resignation conforms with 22 NYCRR 603.11 insofar as she states that her resignation is submitted voluntarily and that she is fully aware of the implications of submitting her resignation. She describes the charges against her which allege, among other things, professional misconduct in connection with the operation of her law practice and related bank accounts, and her belief that she cannot successfully defend herself on the merits.
Accordingly, the DDC’s motion for an order accepting respondent’s resignation from the practice of law in the State of New York pursuant to 22 NYCRR 603.11 should be granted and her name stricken from the roll of attorneys, effective nunc pro tunc to April 24, 2013 (see Matter of Thillet, 100 AD3d 223 [1st Dept 2012]; Matter of Roy, 72 AD3d 117 [1st Dept 2010]; Matter of Freedman, 208 AD2d 325 [1st Dept 1995]).
Tom, J.E, Andrias, Renwick, DeGrasse and Gische, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to April 24, 2013.